Citation Nr: 1608001	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from August 1968 to August 1971.  For his active service, he was awarded an Air Medal with a "V" device for valor and a Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently returned to the VA RO in Atlanta, Georgia.  In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2015.  A transcript of that hearing has been associated with the claims file.  


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  The Veteran asserts that while serving in the Republic of Vietnam he sustained a TBI.  Specifically, he reports that, while working as a gunner aboard a helicopter during a combat situation, the mounted machine gun that he was operating overheated and that, when he tried to fix it, it exploded in his face causing him to reel back and feel dazed.  He reports that he has consistently experienced tinnitus, headaches, and cognitive dysfunction since that time.  

In case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Board finds that the Veteran's statements regarding his exposure to concussive blasts during service are credible and consistent with the circumstances, conditions, and hardships of his service.  Therefore, the Board concedes that the Veteran's exposure to concussive blasts occurred as described.  

Review of the post-service medical evidence shows that the Veteran has been treated at the VA Medical Center for various disabilities.  According to those treatment notes, the Veteran has consistently reported a history of TBI, and he has received a positive screening for TBI.  

In light of the Veteran's TBI in active service, his report of ongoing symptoms resulting from such injury since service, and the post-service medical evidence of record showing that he has reported a history of TBI and has received a positive screening for TBI, the Board concludes that the Veteran should be afforded a VA examination to determine the existence of any current residuals of his in-service TBI.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  Notify the Veteran of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA TBI examination by a physician with appropriate expertise to determine the existence of any currently present residuals of a TBI.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any current residuals of his in-service TBI.  The examiner should presume that the TBI occurred during active service as described by the Veteran and presume that the Veteran is a reliable historian with regard to his complaints of various persistent symptoms following the in-service TBI.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and medical opinion comport with this Remand, and undertake any other development found to be warranted. 

4.  Then, readjudicate the issue of entitlement to service connection for residuals of a TBI.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

